DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, readable on claims 50-71 in the reply filed on 2/25/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation of “wherein the curving slider and the extension slider are releasably coupled together via a compensating element” in Claim 51 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-53 and 70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 51 recites the limitation “wherein the curving slider and the extension slider are releasably coupled together via a compensating element” in Lines 9-10, wherein the specification dos not describe the compensating element being associated with the curving slider or extension slider, but instead refers to the compensating element as being coupled directly to the curved member and flexible member (Par. 177 of the PGPub and Fig. 19).  Therefore, the specification does not describe the compensating element in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Appropriate correction is required.
Claim 70 recites the limitation “a tallest point of the slanted distal tip faces into an inner curvature of the inner curved shape memory member” in Lines 1-3, wherein the claim language is unclear as to how to interpret “a tallest point” of the slanted distal tip and how a “point” can be considered to face the inner curved shape memory member.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 50 and 54-71 are rejected under 35 U.S.C. 103 as being unpatentable over Bendory et al. (WO 2014/072977 A1) using US 20150289754 as an English equivalent in view of Goldfarb et al. (US Patent Application Publication No. 2012/0071857, hereinafter Goldfarb).

In regard to claim 50, Bendory discloses an endoscope device (150, Fig. 102) for accessing and visualizing a paranasal sinus cavity of a patient (Par. 20 teaches of imaging via a camera, the device being configured for insertion within a paranasal sinus), the endoscope device comprising:
a shaft (150, Fig. 2E), comprising:
a middle rigid support tube (156, Fig. 2E, Par. 102);
an inner curved shape memory member (154) slidably disposed at least partially within the rigid support tube (Fig. 2E), wherein a distal portion of the curved shape memory member assumes a default curved shape when advanced out of a distal end of the rigid support tube (Par. 102, Fig. 2E); and
an outer flexible tube (152) slidably disposed over at least part of the middle rigid support tube and the inner curved shape memory member (Fig. 2E), wherein a distal portion of the outer flexible tube assumes the default curved shape of (Par. 102, Fig. 2E); and
a camera attached to the distal portion of the outer flexible tube (Par. 20).
Bendory is silent with respect to a handle coupled with a proximal end of the shaft, the handle comprising: a housing; and at least one slider movably coupled with the housing for advancing and retracting the inner curved shape memory member and the outer flexible tube relative to the rigid support tube.
Goldfarb teaches an analogous medical system (100, Fig. 1) for treating disorders of the sinus.  The medical system (100) comprises a handle (102) with a shaft comprising a grooming sheath (104), rail (106, i.e. middle rigid support member), guidewire (108, i.e. inner curved shape memory member), and a balloon catheter (110, i.e. outer flexible tube) extending from the handle.  The handle (102) further comprises a balloon catheter movement mechanism (112, i.e. slider) and a guidewire movement mechanism (114, i.e. slider) for adjusting the axial positions of the balloon catheter (110) and guidewire (108).  The rail (106) comprises a rigid tubular body with an angled distal end.  The guidewire movement mechanism (114) is configured to move the guidewire through a lumen of the rail (106) and project from the rail in a direction of the angled distal end of the rail.  The balloon catheter movement mechanism (112) is configured to slide the balloon catheter (110) along an outer surface of the rail such that 
Bendory teaches of moving the guidewire (108, i.e. inner curved shape memory material) and balloon catheter (110, i.e. outer flexible tube) beyond a distal end of the rail (106, i.e. middle rigid support member) and therefore it would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the shaft of Bendory with the handle including sliders (112, 114) of Goldfarb as a matter of design thereby providing a mechanism by which the user is able to  selectively actuate the inner curved shape memory material and outer flexible tube relative to the middle rigid support member since Bendory teaches the inner curved shape memory material and outer flexible tube are movable relative to the middle rigid support member and Goldfarb teaches of a specific actuation mechanism enabling an inner curved shape memory material and outer flexible tube to move relative to the middle rigid support member (Par. 90, Fig. 2E).

In regard to claim 54, Goldfarb teaches wherein the shaft is removable from the handle (Par. 48 teaches of the rail (middle rigid support tube of the shaft) can be removed from the handle and replaced with a different rail).

In regard to claim 55, Goldfarb teaches wherein the handle further comprises at least one additional feature selected from the group consisting of a battery housing, a (via a fluid port to connect to inflation lumen (306) for the balloon catheter, Figs. 12,13).

In regard to claim 56, Goldfarb teaches wherein the shaft is configured to rotate relative to the handle about a longitudinal axis drawn through the shaft and the handle (Par. 78 teaches of the rail (middle rigid support tube) being rotatable relative to the handle).

In regard to claim 57, Bendory teaches wherein at least the distal portion of the inner curved shape memory member has a non-round cross-sectional shape that causes the distal portion to curve in only one plane (Par. 78).

In regard to claim 58, Bendory teaches wherein the shaft further comprises a working tool channel configured for passage of a working tool or irrigation fluid therethrough (Par. 38).

In regard to claim 59, Bendory teaches wherein the working tool is selected from the group consisting of cameras, optical fibers, textile threads, metal threads, light sources, swabs, tweezers, sample collection containers, sample collection devices, (Par. 39).

In regard to claim 60, Bendory teaches wherein the working tool channel comprises a lumen in the outer flexible tube (Par. 38).

In regard to claim 61, Bendory teaches wherein a radius of curvature of the distal portion of the inner curved shape memory member in the default curved shape is between 2 millimeters and 5 millimeters (Par. 88).

In regard to claim 62, Bendory teaches wherein the flexible tube comprises a shape memory material (Par. 81, 94, teach of the weak supporter (102/152, outer flexible tube) is formed of a shape memory material, Fig. 2E).

In regard to claim 63, Bendory teaches wherein the flexible tube is disposed over at least part of the rigid tube (Fig. 2E).

In regard to claim 64, Bendory teaches wherein the outer flexible tube comprises a spring wrapped in polytetrafluoroethylene (PTFE) perpendicularly to a longitudinal axis of the outer flexible tube (Par.82).

In regard to claim 65, Bendory teaches further comprising a distal head (305, Fig. 5, the outer sheath can contain a functional distal head) coupled with a distal end of the outer flexible tube (Fig. 5), wherein the distal head comprises the camera and at least one light source (Par. 19-21).

In regard to claim 66, Bendory teaches wherein the at least one light source comprises at least one light-emitting diode (LED) (Par. 21-23).

In regard to claim 67, Bendory teaches wherein the at least one light source comprises at least one illuminating fiber coupled with the distal head and extending proximally along an inner curvature of the outer flexible tube (Par. 21-23, the fiber extends through a lumen of the outer flexible tube and would therefore be extending along an inner curvature of the outer flexible tube).

In regard to claims 68 and 69, Bendory teaches of the inner curved shape memory member is formed of a wire formed of shape memory material but is silent with respect to wherein the distal portion of the inner curved shape memory member comprises: a rounded distal tip; and a curve immediately proximal to the rounded distal tip, wherein the rounded distal tip has a shape selected from the group consisting of a bead and a ball.
Goldfarb teaches an analogous medical system (100, Fig. 1) for treating disorders of the sinus.  The medical system (100) comprises a handle (102) with a shaft comprising a grooming sheath (104), rail (106, i.e. middle rigid support member), guidewire (108, i.e. inner curved shape memory member), and a balloon catheter (110, i.e. outer flexible tube) extending from the handle.  The handle (102) further comprises a balloon catheter movement mechanism (112, i.e. slider) and a guidewire movement mechanism (114, i.e. slider) for adjusting the axial positions of the balloon catheter (110) and guidewire (108).  The guidewire (108, inner curved shape memory member) is formed with a spherical atraumatic tip (140) to prevent damage to the body cavity but also is sized to as to not unduly prevent the guidewire from tracking in a tight sinus path, while still enabling the balloon catheter (110, outer flexible tube) to extend beyond the spherical tip of the guidewire (Par. 80).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the wire (154, inner curved shape memory member) of Bendory with the spherical atraumatic tip (140) of Goldfarb to prevent damage to the body cavity during positioning of the shaft with a body cavity but also is sized to as to not unduly (Par. 80).

In regard to claim 70, Bendory teaches wherein the middle rigid support tube comprises a slanted distal tip (the distal tip is slanted perpendicularly with respect to a longitudinal axis of the support tube), and wherein a tallest point of the slanted distal tip faces into an inner curvature of the inner curved shape memory member (the inner curved shape memory member extends distally from the support tube and therefore the tallest point of the tip would face the inner curvature of the inner curved shape memory member, Fig. 2E).

In regard to claim 71, Bendory teaches further comprising a control unit removably coupled with the handle for providing at least one of power or data signals to the device (via viewing images on a display from the camera, Par. 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	 March 13, 2021